Citation Nr: 1512646	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for peripheral neuropathy of the feet, including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for restless leg syndrome.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Travel Board hearing.  In his December 2012 VA Form 9, he requested a videoconference hearing before the Board.  In October 2013 correspondence, the Veteran's representative withdrew his request for a videoconference hearing.  Although December 2013 correspondence from the Veteran shows that he would attend a January 2014 video hearing; in February 2015 correspondence, the Veteran withdrew his request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he developed diabetes, peripheral neuropathy of the feet, restless leg syndrome, prostate cancer and hypertension as a result of exposure "to toxic hydrocarbon chemicals, specifically jet fuel JP-4-JP-7 and benzene while serving as a fireman machinist mate in service."  See March 2012 VA Form 21-4138, Statement in Support of Claim.  He also claims that his peripheral neuropathy is secondary to his diabetes.  

An April 2011 VA examination report includes the opinion that the Veteran's claimed disabilities are not related to service because they are not included in the "U.S. Department of Labor documentation of jet fuel possible health complications."  In support of his claim that he developed diabetes, peripheral neuropathy of both feet, restless leg syndrome, prostate cancer and hypertension as a result of exposure to toxic hydrocarbon chemicals during service, the Veteran has identified a public health statement from the Agency for Toxic Substance and Disease Registry which indicates impact on nervous system in people with exposure to vapor from jet fuel.  He also noted a "second study that involved neurological examination of 29 aircraft factory workers who were exposed to jet fuel vapors" which showed "finding consistent with peripheral nervous system involvements, including peripheral neuropathy." [Notably, the source of the second study was not identified; however, it was referred to in a Board decision in another/different Veteran's claim, a copy of which was obtained from the internet and submitted by the Veteran in support of his claim.]  Accordingly, the April 2011 VA examination report is not adequate to decide the matters on appeal and a new examination (which shows consideration of the Veteran's competent statements and the conflicting opinions/evidence already in the record) is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, review of the record shows that the Veteran receives ongoing private medical treatment.  Records of such treatment are pertinent evidence in the matters at hand and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete/updated clinical records of all treatment and evaluation the Veteran has received for his claimed disabilities from his private healthcare providers.  If updated release forms are needed, they should be secured.  If any records sought are unavailable, the reason must be explained for the record.

2.  The Veteran should be requested to submit documentation (to include articles or website references) showing the results of any scientific or medical studies which he believes support his claim.

3.  After the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and likely etiology of his diabetes, peripheral neuropathy of the feet, restless leg syndrome, prostate cancer and hypertension.  Any indicated studies should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes, peripheral neuropathy of both feet, restless leg syndrome, prostate cancer and/or hypertension are related to his service, to include exposure "to toxic hydrocarbon chemicals, specifically jet fuel JP-4-JP-7 and benzene while serving as a fireman machinist mate in service."  

b)  If it is determined that the Veteran's diabetes is the result of exposure "to toxic hydrocarbon chemicals, specifically jet fuel JP-4-JP-7 and benzene while serving as a fireman machinist mate in service," the examiner should also provide an opinion as to whether the Veteran's claimed peripheral neuropathy of both feet and/or restless leg syndrome are caused and/or aggravated by his diabetes.  

The examiner must include rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation should show consideration of the Veteran's deemed credible statements regarding the nature of his activities in service, and include comment on the opinions already in the record and the studies noted by the Veteran in support of his claim, with explanation of rationale for agreement or disagreement with such opinions.

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and readjudicate the claims on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

